196 Md. 648 (1950)
74 A.2d 830
THOMAS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 3, October Term, 1950.]
Court of Appeals of Maryland.
Decided July 18, 1950.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
This application was filed by Earl Thomas for leave to appeal from refusal of his petition for writ of habeas corpus.
Petitioner alleges that on March 23, 1949, he was sentenced to the Maryland House of Correction for the term of 18 months, and that on December 25, 1949, while serving his term, he was taken back to the House of Correction from the Sandy Point Road Camp accused of having left the Camp without permission. He says that the charge of escape was placed against him "at the whim of the Warden and without being heard," and that on January 6, 1950, he was sentenced by the Circuit *649 Court for Anne Arundel County to one year in the House of Correction on the charge of escape from prison.
Petitioner contends that his trial, conviction and sentence for escape were illegal. The record on its face shows that the term for which petitioner was originally sentenced has not expired, and therefore his application is premature. In any event, the record is so incomplete that we cannot pass upon his contentions as to his second conviction.
Application denied, without costs.